The plaintiff in error, hereinafter called the defendant, was convicted for having possession of certain spirituous malt and intoxicating liquors, and sentenced to pay a fine of $500 and be imprisoned in the county jail for six months, from which judgment the defendant has appealed to this court.
The verdict of the jury was rendered on January 20, 1929, and judgment passed upon the defendant on the 23rd day of February, 1929. Petition in error and case-made was filed in this court on June 21, 1929. No brief has been filed in support of the errors assigned, nor has there been any personal appearance for the defendant, or argument submitted in support of the assignments.
Where no brief is filed and no personal appearance is made, the court presumes that the appeal is without merit or has been abandoned. We have examined the record, and find the information properly charges an offense; *Page 361 
that a trial was had and defendant was convicted and sentenced. No fundamental or prejudicial errors being pointed out by the defendant or appearing in the record, the judgment of the trial court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.